DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 4 dependent on claim 1 which has “OR” between the limitations and therefore requires only one of the limitations to be present . Claims 3 and 4 try to limit limitations which are in OR condition and therefore render claims indefinite.  Moreover anteceded bases issue rises. 

Claim 8 recites the limitation "period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney US 20050094154 A1 in view of Soo US 20090140984 A1.
Regarding claim 1 Baney teaches 
1. A beam projector module comprising:
a light source(103, 203, 204) configured to output light in a driving section and block [0024]the
output of the light in a non-driving section;(fig. 1,2 )
an optical device configured to reduce the intensity of the output light;[0053]
a light-receiving device(104) configured to measure the intensity of a diverted light which has been diverted by passing through the optical device(fig. 1); and
a processor configured to perform an eye safety function[0053] 
a light source configured to output a light having a predetermined waveform;(103, 203, 204)
an optical device configured to reduce the intensity of the output light;[0053]
a light-receiving device (104)configured to measure the intensity[0024] of a diverted light which has been diverted by passing through the optical device;(fig. 2)
but does not teach
intensity measured by the light-receiving device in the driving section corresponds to a preset first abnormal range or when the light intensity measured by the light- receiving device in the driving section corresponds to a preset normal range but a light intensity measured by the light-receiving device in the non-driving section corresponds to a preset second abnormal range.
3. The beam projector module of claim 1, wherein the first abnormal range is a range in which the light intensity is lower than a preset reference intensity, the normal range is a range in which the light intensity is higher than the preset reference intensity, and the second abnormal range is a range in which the light intensity is higher than the preset reference intensity.
Soo teaches 

processor configured to perform an eye safety function when a light intensity measured by the light-receiving device in the driving section corresponds to a preset first abnormal range or when the light intensity measured by the light- receiving device in the driving section corresponds to a preset normal range but a light intensity measured by the light-receiving device in the non-driving section corresponds to a preset second abnormal range. (abstract)
3. The beam projector module of claim 1, wherein the first abnormal range is a range in which the light intensity is lower than a preset reference intensity, the normal range is a range in which the light intensity is higher than the preset reference intensity, and the second abnormal range is a range in which the light intensity is higher than the preset reference intensity. (abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baney with teaching by Soo in order to satisfy eye safety standards of the equipment.

5. The beam projector module of claim 1, wherein a time generated by adding the driving section and the non-driving section is shorter than a predefined eye-safety operation time.(obvious otherwise eye safety will be affected. One of the main parameters of the eye safety is exposure time.)

6. The beam projector module of claim 1, wherein the driving section and the non-driving section are repeated according to a predetermined period, and
the predetermined period is shorter than a predefined eye-safety operation time. .(obvious otherwise eye safety will be affected. One of the main parameters of the eye safety is exposure time.)

8. The beam projector module of claim 7, wherein the processor compares periods of the predetermined waveform and the waveform measured by the light-receiving device to determine the similarity therebetween.(Obvious as described in claim 12 It is important to make sure that the signal which causes the eye safety issue is originated by the device, otherwise it will changing the power of transmission will not have any effect on the eye safety issue.)

9. The beam projector module of claim 8, wherein the processor further compares a time length of a driving section in which the intensity of light is relatively high during the period and a time of a non-driving section in which the intensity of light is relatively lower than that in the driving section during the period to determine the similarity therebetween.(common sense time length of driving is corresponding to the signal caused by the source+ background and non-driving is background. Device can affect only signal and hence it is important to estimate whether the signal alone causes the eye safety or not , if yes then adjust the source. Otherwise turn off the source completely.)

10. The beam projector module of claim 7, wherein the processor compares frequencies of the predetermined waveform and the waveform measured by the light-receiving device to determine the similarity therebetween.(similarly as for claim 12 it is important to understand whether eye safety is caused by the device or not.)

11. The beam projector module of claim 7, wherein the processor compares duties of the predetermined waveform and the waveform measured by the light-receiving device to determine the similarity therebetween, wherein the duty is a ratio of a driving section to a period. .(obvious otherwise eye safety will be affected. One of the main parameters of the eye safety is exposure time.)
Although per claims 5-6, 8-11 Baney does not explicitly teach the subject matter it is important to note that device can adjust power level of its own signal only. And therefore device need to make sure that the cause of the eye safety is the device itself. And hence it needs to establish the background, The only background which is important is during the transmission+ reception  time of the device. And this is done measuring without transmission and with transmission. This indicates comparison of the wavelength of the transmission with reception. 
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baney  to perform signal and background identification in order to identify whether the power adjustment will affect the eye safety situation.


Claim 2 and claims bellow is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney US 20050094154 A1 in view of Soo US 20090140984 A1 further in view of Liu US 20120226268 A1.

Regarding claim 2 Baney teaches
2. The beam projector module of claim 1, wherein the light source comprises a Vertical-Cavity Surface-Emitting Laser (VCSEL)[0044], 
But does not teach  the optical device comprises a diffuser for diffusing the light.
Liu teaches the optical device comprises a diffuser for diffusing the light.[0271]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baney with teaching by Liu in order to increase the eye safety aspects of such devices.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baney US 20050094154 A1
12. A beam projector module comprising;
a light source configured to output a light having a predetermined wavelength band of wavelength;(fig. 1)
an optical device configured to reduce the intensity of the output;(fig. 1)
a light-receiving device configured to measure the intensity of a diverted(fig. 1)
light which has been diverted by passing through the optical device; and(fig. 1)
but does not teach
a processor configured to perform an eye safety function when a value of the similarity between a wavelength band measured by the light-receiving device and the predetermined wavelength band is equal to or smaller than a predetermined value or when the value of the similarity between the wavelength band measured by the light-receiving device and the predetermined wavelength band is higher than the predetermined value and the light intensity measured by the light-receiving device is lower than a reference intensity.
Although Baney does not teach limitation above it is a common sense that the eye safety is performed for wavelength band of the laser.  Otherwise the cause of the eye-safety is not the laser of interest and modifying the power of the laser will not affect the result. Example one transmits for example red laser and receives response in blue laser domain which has outrageous intensity, It does not matter how much you decrease your laser output the safety will not be improved. Every device can control only eye -safety parameters caused by the its own transmission and therefore One needs to identify whether cause of the hazard comes from the device source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645